No opinion. Nolan, P. J., Carswell, Johnston and Sneed, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to grant a new trial, with the following memorandum: The court in its charge committed error affecting a substantial right of the defendants when it charged that the duty of the defendants was “to exercise a very high degree of care to see that that person is conveyed from the place where she gets on the vehicle' to the place where she gets off and is free from the vehicle in safety ”, as well as in that part of the charge wherein the jury was advised of the manner it might reconcile inconsistencies in the testimony of the plaintiff.